DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 04 June 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 9 recites the limitation "said user-specific data” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation is in claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention lacks patentable utility.  Claims 11-18 are non-statutory because a review of paragraph 0043 of the specification does not provide any information in regard to the medium as being non-transitory or a device. Therefore, correction is requested

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al hereinafter Jawagal Pub Number 20210240776.
As per claim 1, Jawagal teaches a computer-implemented method, the method comprising: obtaining (i) a set of policy documents and (ii) a set of initial questions (see fig 1, par 0024, variety of documents with compliance policies and automatic QA); identifying at least one of the policy documents in the set of policy documents that is relevant to answering a given one of the initial questions in the set of initial questions (see par 0030, a standard training data set is created for a specific domain using domain-specific documents included within the plurality of documents 110 …); generating, based at least in part on an analysis of said identified policy document, (i) at least one follow-up question (par 0019, sequence of the context and answer)  to said given initial question and (ii) two or more candidate answers to said at least one follow-up question (see fig 1, elements 110, 172, 174; par 0030 and 0042, candidate answers and questions that were automatically generated from the plurality of documents 110 …to identify answer spans to user queries within specific contexts); generating a dialog tree comprising at least (i) a parent node corresponding to the at least one follow-up question and (ii) child nodes corresponding to the two or more candidate answers (see fig 9, par 0053, left branch and right branch tree structure; see fig 7 and par 0048 as well); translating the dialog tree into a dialog workspace (entity) (see par 0053 which discusses documents  that inherently define the entity or workspace where conversation are taking place according to question and answer scheme); and deploying the dialog workspace (entity) (par 0053 and claim 15)  in an intelligent dialog system (see fig 1 element 106 MC or machine learning); wherein the method is carried out by at least one computing device (see fig 1 element 192 wherein the query is originated from a computer device). 
It must be noted that Jawagal does not specifically discuss initial questions. Examiner submits that Jawagal does not have to specifically discuss “initial questions” since the questions are based on the document, intent, and context of the workspace being targeted. One skill artisan before the effective would specify or incorporate initial when referring to the first questions to be certain that the initial questions are within the frame of the workspace and entity in focus.As per claim 2, Jawagal teaches the computer-implemented method of claim 1, comprising: identifying one or more policy rules from the one or more policy documents, wherein the one or more policy rules comprise information for answering the given initial question (see par 0018 that classifies the content of document to match the context of Q & A; see par 0024). As per claim 3, Jawagal teaches the computer-implemented method of claim 1, comprising: obtaining at least one frequently asked questions document (FAQ); and extracting the set of initial questions from the at least one FAQ document (see fig 1, elements 104, 142, and 144; par 0022). As per claim 4, Jawagal implicitly teaches the computer-implemented method of claim 1, wherein at least a portion of the set of initial questions and/or at least a portion of the set of policy documents is obtained from at least one online source (see par 0017 and 0024). As per claim 5, Jawagal Implicitly teaches the computer-implemented method of claim 1, wherein the two or more candidate answers to said at least one follow-up question comprise (i) a "yes" answer and (ii) a "no" answer (see par 0043, matching user query 192 to identify an answer span wherein a Yes and No answer is included). As per claim 6, Jawagal implicitly teaches the computer-implemented method of claim 1, comprising: generating an additional dialog tree corresponding to an additional one of the initial questions in the set; and merging said dialog tree and said additional dialog tree (see fig 1, element 120 domain-based corpus which discuss selection of multiple subjects which may be combined based on the situation or conversation; see par 0053-0054). As per claim 7, Jawagal implicitly teaches the computer-implemented method of claim 6, wherein said merging is based at least in part on similarity between at least two of: the given initial question; the additional initial question; and one or more follow up questions corresponding to said given initial question and said additional initial question (see claim 6 reasoning and reference). As per claim 8, Jawagal teaches the computer-implemented method of claim 1, wherein said obtaining comprises: obtaining user-specific data, and wherein said generating the at least one follow-up question and the two or more candidate answers to said at least one follow-up question is based at least in part on said user-specific data (see par 0028-0030). As per claim 9, Jawagal teaches the computer-implemented method of claim 1, wherein said user-specific data comprise one or more of (i) unstructured data and (ii) structured data (par 0042 discussed unstructured text; furthermore, structured data is defined as focus and defined the intent, see par 0024 and fig 1, documents can relate to health care or insurance etc). As per claim 10, Jawagal teaches the computer-implemented method of claim 1, wherein said obtaining the set of initial questions comprises at least one of: generating at least a portion of the set of initial questions based on the set of policy documents; and obtaining the set of initial questions via user input as part of a configuration process of the intelligent dialog system (see par 0024, once the entity/document is focus and structured the initial question will be based on the set of the policy document).
Claims 11-18 are computer program product and claim 19 is a system of the method claims 1-10 discussed above. They are rejected under the same rationale.

Claim 20 is allowed over the prior art of record.

The prior art does not discuss the combination of identifying a set of policy rules from documentation information associated with a software application, wherein the set of policy rules are applicable for solving a given question listed on a frequently asked question page associated with said software application; applying said given question and at least one given policy rule in the set of policy rules to a machine learning model, the machine learning being trained to generate (i) one or more binary follow-up questions to said given question and (ii) two candidate answers for each of said one or more binary follow-up questions; generating a dialog tree for said given policy rule, wherein the dialog tree comprises, for each respective one of the binary follow-up questions: (i) a parent node associated with the binary follow-up question and (ii) two child nodes associated with the corresponding two candidate answers; and automatically populating a dialog workspace of an intelligent dialog system based at least in part on said dialog tree, wherein the dialog workspace comprises (i) a set of intents corresponding to the generated one or more binary follow-up questions and (ii) a set of dialog sequences based on traversals of said dialog tree; wherein the method is carried out by at least one computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454